UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




            United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                              Submitted May 26, 2006*
                               Decided May 30, 2006

                                       Before

                     Hon. RICHARD A. POSNER, Circuit Judge

                     Hon. ILANA DIAMOND ROVNER, Circuit Judge

                     Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 05-3449

VANESSA I. PAGE,                             Appeal from the United States District
    Plaintiff-Appellant,                     Court for the Northern District of
                                             Illinois, Eastern Division
      v.
                                             No. 05 C 19
CITY OF LANSING, et al.,
     Defendants-Appellees.                   Samuel Der-Yeghiayan,
                                             Judge.

                                      ORDER

       Vanessa Page appeals from the district court's dismissal of her civil rights
complaint against the City of Lansing, Illinois; two Lansing police officers; and Avis
Rent a Car. The allegations in Page's complaint are disjointed and unclear, but she
seems to allege that Lansing police officers violated her civil rights by wrongfully
arresting her for stealing a car that she had lawfully purchased. She also appears
to accuse Avis of defaming her by giving false statements to the authorities


      *
       After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 05-3449                                                              Page 2

regarding her role in car theft. The district court dismissed this complaint for
failure to state a claim, noting that the complaint "was utterly incoherent" and did
"not state on the most general and simplest level, what the bases of this suit are in
such a manner that would enable any of the Defendants to discern what claim is
being brought against them."

       Page's brief on appeal is difficult to understand, and she does not address the
district court's conclusion that her complaint failed to satisfy notice pleading
standards. Instead she asserts only that the court erroneously dismissed her
complaint because the defendants had first defaulted by not answering her
complaint in a timely fashion. According to Page, the court should have granted a
motion she had filed for default judgment.

       The district court was within its discretion not to grant Page's motion
because the defendants never defaulted. Defendants must respond to a complaint
within 20 days of being served, see Fed. R. Civ. P. 12(a)(1)(A), by filing either an
answer or "another appropriate document such as a motion to dismiss, or a motion
for extension of time." Verkuilen v. S. Shore Bldg. and Mortgage Co., 122 F.3d 410,
411 (7th Cir. 1997). Here, the defendants moved within 20 days of service for an
extension of time. The district court granted these motions, and it was within the
extended time period that the defendants then moved to dismiss the complaint.

                                                                          AFFIRMED